Matter of Lopez v City of New York (2020 NY Slip Op 00976)





Matter of Lopez v City of New York


2020 NY Slip Op 00976


Decided on February 11, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2020

Renwick, J.P., Manzanet-Daniels, Kern, Oing, González, JJ.


10848 656897/17

[*1] In re Perry Lopez, Petitioner-Appellant,
vThe City of New York, et al., Respondents-Respondents.


Glass & Hogrogian, LLP, New York (Bryan D. Glass of counsel), for appellant.
Georgina M. Pestana, Acting Corporation Counsel, New York (Susan Paulson of counsel), for respondents.

Order, Supreme Court, New York County (John J. Kelley, J.), entered September 28, 2018, which denied the petition to vacate an arbitration award, dated October 31, 2017, suspending petitioner 15 days without pay, and dismissed the petition, unanimously affirmed, without costs.
The arbitrator's decision has a rational basis and is supported by the evidence (see Lackow v Department of Educ. [or "Board"] of City of N.Y., 51 AD3d 563, 567-568 [1st Dept 2008]). The record shows that the arbitrator reasonably determined that petitioner was guilty of misconduct when he locked a 10-year old student out of the classroom and left him unsupervised in the hallway. Even if petitioner was justified in removing the student from the classroom, his actions in locking the boy out of the room, in a state of distress, and leaving him in the hallway without adequate supervision violated school policy (see Matter of Asch v New York City Bd./Dept. of Educ., 104 AD3d 415, 419-420 [1st Dept 2013]).
The penalty of a 15-day suspension from employment does not shock our sense of fairness (see Matter of Ghastin v New York City Dept. of Educ., 169 AD3d 507, 508 [1st Dept 2019]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 11, 2020
CLERK